EXHIBIT 10.1 SHARE EXCHANGE AGREEMENT Among each of: The SHAREHOLDERS of GLOB MEDIA WORKS INC. And the COMPANY itself; that being: GLOB MEDIA WORKS INC. And the PURCHASER: MORGAN CREEK ENERGY CORP. Morgan Creek Energy Corp. 6060 North Central Expressway, Suite 560, Dallas, Texas 75206 1 SHARE EXCHANGE AGREEMENT THIS SHARE EXCHANGE AGREEMENT is made and dated for reference effective as at May 14, 2012 (the “Effective Date”) as fully executed on this  day of May 2012. AMONG EACH OF: THE UNDERSIGNED SHAREHOLDER OF GLOB MEDIA WORKS INC., having an address for notice and delivery located as set forth in Schedule “A” which is attached hereto; (and each such shareholder being hereinafter singularly referred to as a “Vendor” and collectively referred to as the “Vendors” as the context so requires); OF THE FIRST PART AND: GLOB MEDIA WORKS INC., a company incorporated under the laws of the State of Washington, and having an address for notice and delivery located at Suite 880, 666 Burrard Street, Vancouver, British Columbia, Canada, V6C 2X8 (the “Company”); OF THE SECOND PART AND: MORGAN CREEK ENERGY CORP., a company incorporated under the laws of the State of Nevada, U.S.A., and having an address for notice and delivery located at 6060 North Central Expressway, Suite 560, Dallas, Texas 75206 (the “Purchaser”); OF THE THIRD PART (and each of the Vendors, the Company and the Purchaser being hereinafter singularly also referred to as a “Party” and collectively referred to as the “Parties” as the context so requires). 2 WHEREAS: A.The Company is a body corporate subsisting under and registered pursuant to the laws of the State of Washington, USA, is presently engaged in the business of seeking, acquiring, and developing internet software applications and programs (collectively, the “Company’s Business”), and the Company is the sole legal, beneficial and registered owner of certain intellectual property rights and patents for certain software and internet applications described more fully and detailed in Schedule “C”(the “IP”); B. The Purchaser is a reporting company incorporated under the laws of the State of Nevada, U.S.A., is presently engaged in the business of seeking, acquiring, exploring and developing mineral resource property interests of merit worldwide and previously in the State of Texas (collectively, the “Purchaser’s Business”), and has its common shares listed and posted for trading on FINRA’s Over-the-Counter Bulletin Board; C. The Vendors are the legal and beneficial owners of all of the presently issued and outstanding common shares in the capital of the Company; the particulars of the registered and beneficial ownership of such common shares being set forth in Schedule “A” which is attached hereto and which forms a material part hereof; D. As a consequence of recent discussions and negotiations as between the Parties hereto, the Vendors have agreed to sell, and the Purchaser has agreed to acquire, subject to the prior satisfaction of certain conditions precedent to the satisfaction of the Purchaser, all of the issued and outstanding common shares in the capital of the Company (collectively, the “Purchased Shares” and each a “Purchased Share”); and E. The Parties have agreed to enter into this “Share Exchange Agreement” (the “Agreement”) which formalizes and replaces, in their entirety, all such recent discussions and negotiations and which clarifies each of the Parties’ respective duties and obligations in connection with the proposed purchase by the Purchaser from the Vendors of all of the Purchased Shares together with the further development of the Purchaser’s Business as a consequence thereof. NOW THEREFORE THIS AGREEMENT WITNESSETHthat in consideration of the mutual promises, covenants and agreements herein contained,THE PARTIES COVENANT AND AGREE WITH EACH OTHER as follows: Article 1 DEFINITIONS 1.1 Definitions.For the purposes of this Agreement, except as otherwise expressly provided or unless the context otherwise requires, the following words and phrases shall have the following meanings: (a) “Agreement” means this “Share Exchange Agreement” as entered into among the Vendors, the Company and the Purchaser herein, together with any Schedules attached hereto and any amendments made to either of the agreement or Schedules; (b) “Arbitration Act” means the British Columbia International Commercial Arbitration Act, as amended from time to time, and the rules and regulations promulgated therein, as set forth in Article “13” hereinbelow; (c) “Attorney” has the meaning ascribed to it in section “11.3” hereinbelow; (d) “Board of Directors” means, as applicable, the respective Board of Directors of the relevant Party as duly constituted from time to time; 3 (e) “business day” means any day during which chartered banks are open for business in the City of Vancouver, British Columbia, Canada; (f) “Business Documentation” means any and all records and other factual data and information relating to the Company’s business interests and assets and including, without limitation, all plans, agreements and records which are in the possession or control of any of the Vendors or the Company in that respect; (g) “Closing” has the meaning ascribed to it in section “6.1” hereinbelow; (h) “Closing Date” has the meaning ascribed to it in section “6.1” hereinbelow; (i) “Commission” means the United States Securities and Exchange Commission; (j) “Company” means Glob Media Works Inc., a company duly incorporated under the laws of the State of Washington, USA or any successor company, however formed, whether as a result of merger, amalgamation or other action; (k) “Company’s Business” has the meaning ascribed to it recital “A” hereinabove; (l) “Company’s Disclosure Schedule” has the meaning ascribed to it in section “2.2” hereinbelow; (m) “Company’s Assets” means all assets, contracts, equipment, goodwill, inventory and Intellectual Property of the Company and including, without limitation, all of the property interests, assets, contracts, equipment, goodwill and inventory which are listed and described in Schedules “C” through “G” which are attached hereto and which form a material part hereof; (n) “Financial Statements” has the meaning ascribed to it in section “3.2” hereinbelow; a copy of which Financial Statements of the Company being set forth in Schedule “B” which is attached hereto and which forms a material part hereof; (o) “Confidential Information” has the meaning ascribed to it in section “10.1” hereinbelow; (p) “Defaulting Party” and “Non-Defaulting Party” have the meanings ascribed to them in section “14.1” hereinbelow; (q) “Effective Date” has the meaning ascribed to it on the front page of this Agreement; (r) “Escrow Agent” has the meaning ascribed to it in section “7.1” hereinbelow; (s) “Execution Date” means the actual date of the complete execution of this Agreement and any amendment thereto by all Parties as set forth on the front page of this Agreement; (t) “Indemnified Party” and “Indemnified Parties” have the meanings ascribed to them in section “15.1” hereinbelow; (u) “Initial Due Diligence” has the meaning ascribed to it in section “5.1” hereinbelow; 4 (v) “Intellectual Property” means, with respect to the Company, all right and interest to all patents, patents pending, inventions, know-how, any operating or identifying name or registered or unregistered trademarks and tradenames, all computer programs, licensed end-user software, source codes, products and applications (and related documentation and materials) and other works of authorship (including notes, reports, other documents and materials, magnetic, electronic, sound or video recordings and any other work in which copyright or similar right may subsist) and all copyrights (registered or unregistered) therein, industrial designs (registered or unregistered), franchises, licenses, authorities, restrictive covenants or other industrial or intellectual property used in or pertaining to the Company and including, without limitation, the items described in Schedule “C” which is attached hereto and which forms a material part hereof, and all lists of customers, documents, records, correspondence and other information pertaining to the Company; (w) “NI 45-106” means National Instrument 45-106 – Prospectus and Registration Exemptions of the Canadian Securities Administrators; (x) “Parties” or “Party” means, respectively, collectively and individually, as the context so requires, each of the Vendors, the Company, and/or the Purchaser, as the case may be, together with their respective successors and permitted assigns as the context so requires; (y) “person” or “persons” means an individual, corporation, partnership, party, trust, fund, association and any other organized group of persons and the personal or other legal representative of a person to whom the context can apply according to law; (z) “Power of Attorney” has the meaning ascribed to it in section “11.3” hereinbelow; (aa) “Purchased Shares” has the meaning ascribed to it in recital “D” hereinabove; the particulars of the registered and beneficial ownership of such Purchased Shares being set forth in Schedule “A” which is attached hereto; (ab) “Purchase Price” has the meaning ascribed to it in section “2.2” hereinbelow; (ac) “Purchaser” means Morgan Creek Energy Corp., a company incorporated pursuant to the laws of the State of Nevada, U.S.A., or any successor company, however formed, whether as a result of merger, amalgamation or other action; (ad) “Purchaser’s Business” has the meaning ascribed to it in recital “B.” hereinabove; (ae) “Purchaser’s Disclosure Schedule” has the meaning ascribed to it in section “4.1” hereinbelow; (af) “Ratification” has the meaning ascribed to it in section “5.1(a)” hereinbelow; (ag) “Regulation D”, “Regulation S”, “Rule 144”, “Rule 501”, “Rule 506” and “U.S. Person” have the meanings ascribed to them in the Securities Act; 5 (ah) “Regulation S Certificate”, “U.S. Accredited Investor Certificate” and “Canadian Accredited Investor Certificate” have the meanings ascribed to them in section “3.2” hereinbelow; the proposed forms of which being attached hereto as Schedule “I” and forming a material part hereof; (ai) “Regulatory Approval” means the acceptance for filing, if required, of the transactions contemplated by this Agreement by the Regulatory Authorities; (aj) “Regulatory Authority” and “Regulatory Authorities” means, either singularly or collectively as the context so requires, any regulatory agencies who have or who may have jurisdiction over the affairs of the Company, the Vendors and the Purchaser herein and including, without limitation, and where applicable, all applicable securities commissions and again including, without limitation, the Commission, and all other regulatory authorities from whom any such authorization, approval or other action is required to be obtained or to be made in connection with the transactions contemplated by this Agreement; (ak) “Securities Act” means the United States Securities Act of 1933, as amended, and all the Rules and Regulations promulgated under the Securities Act; “1934 Act” means the United States Securities Exchange Act of 1934, as amended, and all the Rules and Regulations promulgated under the 1934 Act; and “B.C. Securities Act” means the British Columbia Securities Act, as amended, and all the Rules and Regulations promulgated under the B.C. Securities Act; (al) “Share” has the meaning ascribed to it in section “2.2” hereinbelow, and “Shares” means all Shares issued as part of the Purchase Price hereunder; (am) “Subject Removal Date” has the meaning ascribed to it in section “5.1” hereinbelow; (an) “subsidiary” means any company or companies of which more than 50% of the outstanding shares carrying votes at all times (provided that the ownership of such shares confers the right at all times to elect at least a majority of the board of directors of such company or companies) are for the time being owned by or held for a company and/or any other companies in like relation to the company, and includes any company in like relation to the subsidiary; (ao) “Transfer Agent” means the Purchaser’s existing registrar and transfer agent for its common shares, or any successor Transfer Agent, however formed, whether as a result of merger, amalgamation or other action; (ap) “Transfer Documents” has the meaning ascribed to it in section “7.2” hereinbelow; (aq) “U.S. Person” has the meaning ascribed thereto in Regulation S; and (ar) “Vendor” or “Vendors” means the shareholders of Glob Media Works Inc. who have executed this Agreement as a Party. 1.2 Schedules.For the purposes of this Agreement, except as otherwise expressly provided or unless the context otherwise requires, the following shall represent the Schedules which are attached to this Agreement and which form a material part hereof; provided that each of the Parties hereto acknowledge that all such Schedules shall be prepared following the execution hereof and the initial payment of $50,000 pursuant to Section 2.2, and shall be attached hereof and made a part hereof only upon mutual acceptance of each such Schedule by the Parties, and all representations and warranties referring to any such Schedule shall be qualified in their entirety until such Schedule is so approved: 6 Schedule
